Name: 1999/420/EC: Commission Decision of 18 June 1999 amending Decision 91/516/EEC establishing a list of ingredients whose use is prohibited in compound feedingstuffs (notified under document number C(1999) 1601) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  agri-foodstuffs;  agricultural activity
 Date Published: 1999-06-26

 Avis juridique important|31999D04201999/420/EC: Commission Decision of 18 June 1999 amending Decision 91/516/EEC establishing a list of ingredients whose use is prohibited in compound feedingstuffs (notified under document number C(1999) 1601) (Text with EEA relevance) Official Journal L 162 , 26/06/1999 P. 0069 - 0070COMMISSION DECISIONof 18 June 1999amending Decision 91/516/EEC establishing a list of ingredients whose use is prohibited in compound feedingstuffs(notified under document number C(1999) 1601)(Text with EEA relevance)(1999/420/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 79/373/EEC of 2 April 1979 on the marketing of compound feedingstuffs(1), as last amended by Directive 98/87/EC(2), and in particular Article 10(e) thereof,(1) Whereas Commission Decision 94/381/EC of 27 June 1994 concerning certain protection measures with regard to bovine spongiform encephalopathy and the feeding of mammalian derived protein(3), as last amended by Commission Decision 99/129/EC(4), bans the feeding to ruminants of protein obtained from mammalian tissue while exempting some products as they are considered not to present a health risk;(2) Whereas Decision 99/129/EC amending Decision 94/381/EC extends the list of exempted products to the "hydrolysed proteins with a molecular weight below 10000 daltons derived from animal hides and skins", produced unter certain conditions;(3) Whereas, for practical reasons and for the sake of legal consistency with veterinary law, Commission Decision 91/516/EEC(5) of 9 September 1991 establishing a list of ingredients whose use is prohibited in compound feedingstuffs as last amended by Decision 97/582/EC(6), prohibits the use of certain protein derived from mammalian tissue in feedingstuffs for ruminants and should therefore be amended accordingly;(4) Whereas the provisions laid down shall apply without prejudice, to more stringent provisions which some Member States may have adopted as permitted in particular by Article 1(2) of Council Directive 90/667/EEC of 27 November 1990 laying down the veterinary rules for the disposal and processing of animal waste, for its placing on the market and for the prevention of pathogens in feedingstuffs of animal or fish origin and amending Directive 90/425/EEC(7);(5) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Feedingstuffs,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 91/516/EEC is hereby amended in accordance with the Annex hereto.Article 2The provisions laid down in the Annex shall apply without prejudice to Decision 94/381/EC and to the provisions adopted by Member States as permitted by Article 1(2) of Directive 90/667/EEC.Article 3This Decision shall apply with effect from 1 November 1999.Article 4This Decision is addressed to the Member States.Done at Brussels, 18 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 86, 6.4.1979, p. 30.(2) OJ L 318, 27.11.1998, p. 43.(3) OJ L 172, 7.7.1994, p. 23.(4) OJ L 41, 16.2.1999, p. 14.(5) OJ L 281, 9.10.1991, p. 23.(6) OJ L 237, 28.8.1997, p. 39.(7) OJ L 363, 27.12.1990, p. 51.ANNEXPoint 9, third indent is hereby replaced by the following text: "- hydrolysed proteins with a molecular weight below 10000 daltons which have been:(i) derived from hides and skins obtained from animals which have been slaughtered in a slaughterhouse and have undergone an ante mortem inspection by an official veterinarian in accordance with Chapter VI of Annex I to Directive 64/433/EEC and passed fit, as a result of such inspection, for slaughter for the purpose of that Directive;and(ii) produced by a production process which involves appropriate measures to minimise contamination of hides and skins, preparation of the hides and skins by brining, liming and intensive washing followed by exposure of the material to a pH of &gt;11 for &gt; three hours at temperature &gt; 80 °C and followed by heat treatment at &gt;140 °C for 30 minutes at &gt; 3,6 bar or by an equivalent production process approved by the Commission after consultation of the appropriate Scientific Committee;and(iii) come from establishments which carry out an own checks programme (HACCP)."